DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior art alone or in combination provides motivation to explicitly teach:
configuring a sensor device in accordance with a first configuration defining environmental data collection for a plurality of sensors and defining when the collected environmental data for the sensors is transmitted to a remote network, wherein the sensor device is coupled to an asset or good being shipped for collecting the environmental data as the asset or good is en route to a destination, wherein the environmental data includes at least accelerometer data; and receiving a transition signal by the sensor device from the remote network instructing the sensor device to transition to a second configuration, wherein the second configuration defines transmission of the collected environmental data less frequently than the first configuration claim 1;
a first configuration defining environmental data collection for a plurality of sensors and defining when the collected environmental data for the sensors is transmitted to a remote network, wherein the sensor device is coupled to an asset or good being shipped for collecting the environmental data as the asset or good is en route to a destination, wherein the environmental data includes at least accelerometer data; and wherein the sensor device is configured to receive a transition signal from a remote network instructing the sensor device to transition to a second configuration, wherein the second configuration defines transmission of the collected environmental data less frequently than the first configuration in independent claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SEN ET AL. (US 2016/0014554) teaches SURROUNDING ESTIMATIN BASED ON SENSORS OF A MOBILE DEVICE;
ADDEPALLI ET AL. (US 8,989,954) teaches SYSTEM AND METHOD FOR APPLICATIONS MANAGEMENT IN A NETWORKED VEHICULAR ENVIRONMENT;
MAGUIREET AL. (US 9,998,969) teaches PORTABLE PLATFORM FOR NETWORKED COMPUTING;
VIRHIA (US 2016/0142891) teaches SYSTEM AND METHOD FOR SOCIAL SENSOR PLATFORM BASED PRIVATE SOCIAL NETWORK.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864